DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 08/07/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to at least independent claim 17 have been considered, but are not persuasive. The new ground of rejection cites Tanaka JP 201575746A as teaching the amended claim limitations in claim 17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 18 and 20-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the claim limitation, “a thickness of the polarizer is equal to or greater than 30 µm” is considered to be indefinite. The thickness of the polarizer can not be unlimited. Therefore, it is indefinite.
Also, dependent Claims 18 and 20-32 are rejected by virtue of its dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2008/0259232 in view of Tanaka JP 201575746A (English Translation of Tanaka JP 2015075746A).
Regarding claim 17, Kim discloses a display device, in at least figs.1-7, comprising: 
a display panel (10) comprising pixels (see at least fig.7) configured to receive a driving signal (it’s inherent pixels configured to receive a driving signal); and 
a polarizing plate (48) comprising a polarizer (48) disposed on an entire surface of the display panel (see at least fig.7), 
wherein: the polarizer comprises at least one transmission region (46) overlapping at least some of the pixels and polarization regions (44) excluding the at least one transmission region (see at least fig.7); 
the at least one transmission region has a same thickness as the polarization regions (see at least figs.7 and 3-5); 
the at least one transmission region and the polarization regions include a same material (see at least fig.3, at least includes the same material formed in the transmission region); and 
the at least one transmission region of the polarizer at least partially overlaps with a display region (see fig.7) of each pixel among the at least some of the pixels (see fig.7); and
the display region is configured to display a portion of an image according to the driving signal (see fig.7).
Kim does not explicitly disclose a thickness of the polarizer is equal to or greater than 30 µm.
Tanaka discloses a display device, in at least figs.1-3, 9 and 10, a thickness of the polarizer (3 with 4, or 37) is equal to or greater than 30 µm (50 µm or less, para.18 and para.112) for the purpose of forming a polarizer with improving the processing resolution and suppressing the scattering of light due to the refractive index difference (para.18).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a thickness of the polarizer is equal to or greater than 30 µm as taught by Tanaka in the display device of Kim for the purpose of forming a polarizer with improving the processing resolution and suppressing the scattering of light due to the refractive index difference.
Regarding claim 18, Kim does not explicitly disclose the polarizer comprises a dichroic material.
Tanaka discloses a display device, in at least figs.1-3, 9 and 10, the polarizer (3 with 4, or 7) comprises a dichroic material (para.72 and 35) for the purpose of forming a polarizer (para.72).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the polarizer comprises a dichroic material as taught by Tanaka in the display device of Kim for the purpose of forming a polarizer.
Regarding claim 21, Kim discloses a group transmittance of the at least one transmission region (see figs.3-5 and 7, the transmission region 46 is non-polarizing portion to transmit light). 
Kim does not explicitly disclose the group transmittance of the at least one transmission region is 80% or more and a group transmittance of the polarization regions is 40% to 45%. 
Tanaka discloses a display device, in at least figs.1-3, 9 and 10, the group transmittance of the at least one transmission region (3, or 35) is 80% or more (80% or more) and a group transmittance of the polarization regions (4, or 36) is 40% to 45% (50% or less) for the purpose of forming a pattern polarizer (para.72-74). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the group transmittance of the at least one transmission region is 80% or more and a group transmittance of the polarization regions as taught by Tanaka in the display device of Kim for the purpose of forming a pattern polarizer.
Regarding claim 22, Kim discloses the at least one transmission region has a line shape (see fig.1, 4 and 5).
Regarding claim 23, Kim does not explicitly disclose the at least one transmission region has a dot shape.
Tanaka discloses a display device, in at least figs.1-3, 9 and 10, the at least one transmission region (3 or 35) has a dot shape (see fig.10) for the purpose of forming a pattern polarizer (para.72-74). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the at least one transmission region has a dot shape as taught by Tanaka in the display device of Kim for the purpose of forming a pattern polarizer.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2008/0259232 in view of Tanaka JP 201575746A as applied to claim 17 above, and further in view of Fang US 2015/0350633.
Regarding claim 23, Kim in view of Tanaka does not explicitly disclose the at least one transmission region has a dot shape.
Fang discloses a display device, in at least figs.3-5, 9 and 10, the at least one transmission region (901) has a dot shape (see fig.9) for the purpose of forming a pattern polarizer (para.55). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the at least one transmission region has a dot shape as taught by Fang in the display device of Kim in view of Tanaka for the purpose of forming a pattern polarizer.

Claims 20 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2008/0259232 in view of Tanaka JP 201575746A as applied to claim 17 above, and further in view of Hatanaka US 2015/0301251.
Regarding claim 20, Kim in view of Tanaka does not explicitly disclose an adhesive film disposed between the polarizing plate and the display panel.
Hatanaka discloses a display device, in at least figs.1-4a, an adhesive film (adhesive agent, para.91) disposed between the polarizing plate (1 or 10, para.347) and the display panel (display device) for the purpose of attaching the polarizing plate to the display panel (para.91).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an adhesive film disposed between the polarizing plate and the display panel as taught by Hatanaka in the display device of Kim in view of Tanaka for the purpose of attaching the polarizing plate to the display panel.
Regarding claim 24, Hatanaka discloses a first protective film (2 or 6) disposed directly on a first side of the polarizer (1)(see fig.4a), and wherein the polarizer is disposed between the first protective film and the adhesive film (para.91) for the purpose of protecting the first side of the polarizer. The reason for combining is the same as claim 20.
Regarding claim 25, Hatanaka discloses a second protective film (6 or 2) disposed directly on a second side of the polarizer (see fig.4a), the second side opposing the first side (see fig.4a) for the purpose of protecting the second side of the polarizer. The reason for combining is the same as claim 24.
Regarding claim 26, Hatanaka discloses at least one of the first protective film and the second protective film comprises triacetyl cellulose (TAC)(para.287) for the purpose of protecting and carrying the polarizer (para.287). The reason for combining is the same as claim 25.
Regarding claim 27, Hatanaka discloses the adhesive film is disposed between the second protective film (6) and the display panel for the purpose of attaching the polarizing plate to the display panel (para.91). The reason for combining is the same as claim 25.

Claims 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim US 2008/0259232 in view of Tanaka JP 201575746A and Hatanaka US 2015/0301251 as applied to claim 24 above, and further in view of Chen US 2015/0131035.
Regarding claim 28, Kim in view of Tanaka and Hatanaka does not explicitly disclose a surface treatment film disposed on the first side of the polarizer; and a barrier film disposed directly on the surface treatment film, wherein the barrier film is disposed directly on the first protective film such that the barrier film is disposed between the surface treatment film and the first side of the polarizer.
Chen discloses a display device, in at least figs.5-28, a surface treatment film (AR) disposed on the first side of the polarizer (102); and a barrier film (170) disposed directly on the surface treatment film, wherein the barrier film is disposed directly on the first protective film (two layers 180 bonds to each other with 134 acting as an protective film) such that the barrier film is disposed between the surface treatment film and the first side of the polarizer (see fig.28) for the purpose of enhancing reliability of the polarizing plate having antireflection function (para.89).
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a surface treatment film disposed on the first side of the polarizer; and a barrier film disposed directly on the surface treatment film, wherein the barrier film is disposed directly on the first protective film such that the barrier film is disposed between the surface treatment film and the first side of the polarizer as taught by Chen in the display device of Kim in view of Tanaka and Hatanaka for the purpose of enhancing reliability of the polarizing plate having antireflection function.
Regarding claim 29, Kim in view of Tanaka and Hatanaka does not explicitly disclose a surface treatment film disposed directly on the first protective film; and a barrier film disposed directly on the surface treatment film, wherein the surface treatment film is disposed between the barrier film and the first side of the polarizer.
Chen discloses a display device, in at least figs.5-28, a surface treatment film (182, the upper HC) disposed directly on the first protective film (184, the upper 184); and a barrier film (170) disposed directly on the surface treatment film, wherein the surface treatment film is disposed between the barrier film and the first side of the polarizer (see fig.28) for the purpose of enhancing reliability of the polarizing plate (para.89) and protecting the first protective film.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a surface treatment film disposed directly on the first protective film; and a barrier film disposed directly on the surface treatment film, wherein the surface treatment film is disposed between the barrier film and the first side of the polarizer as taught by Chen in the display device of Kim in view of Tanaka and Hatanaka for the purpose of enhancing reliability of the polarizing plate (para.89) and protecting the first protective film.
Regarding claim 30, Chen discloses the barrier film has: a water vapor transmission rate of 10-2 g/m2 per day or less (para.84); and a transmittance of 90% or more (it’s well-known to have the barrier film with a transmittance of 90% or more to have/maintain the high transmittance of the unpolarizing/transmission region, para.47 and abstract) for the purpose of having the barrier film with good moisture blocking (para.84) and have/maintain the high transmittance of the unpolarizing/transmission region. The reason for combining is the same as claim 28.
Regarding claim 31, Chen discloses the surface treatment film comprises at least one of a hard coating layer, an anti-reflection layer (128), an anti-adhesion layer, an anti-diffusion layer, and an anti-glare layer for the purpose of having the polarizing plate having antireflection function (para.89). The reason for combining is the same as claim 28.















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen US 2015/0131035 discloses the polarizer (102) has a thickness of a few microns to 30 µm or other suitable thickness (para.57) as well. Also, Fang US 2015/0350633 (figs.3-5, 9 and 10) can be primary reference as well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/           Primary Examiner, Art Unit 2871